Case 3:18-cv-02458-BEN-BLM Document 81 Filed 01/07/20 PageID.1418 Page 1 of 60


    1   STACEY M. LEYTON (SBN 203827)
        Email: sleyton@altber.com
    2   ANDREW KUSHNER (SBN 316035)
        Email: akushner@altber.com
    3   ELIZABETH VISSERS (SBN 321365)
        Email: evissers@altber.com
    4   ALTSHULER BERZON LLP
        177 Post Street, Suite 300
    5   San Francisco, CA 94108
        Telephone: (415) 421-7151
    6   Facsimile: (415) 362-8064
    7   Attorneys for Intervenor-Defendant
        International Brotherhood of Teamsters
    8
    9                        UNITED STATES DISTRICT COURT

   10                      SOUTHERN DISTRICT OF CALIFORNIA

   11
                                                   Case No. 3:18-cv-02458-BEN-BLM
        CALIFORNIA TRUCKING
   12   ASSOCIATION, RAVINDER SINGH,               INTERVENOR-DEFENDANT’S
        and THOMAS ODOM,                           NOTICE OF SUPPLEMENTAL
   13
                      Plaintiffs,                  AUTHORITY IN SUPPORT OF
   14                                              OPPOSITION TO PRELIMINARY
               v.                                  INJUNCTION MOTION
   15   XAVIER BECERRA, in his official            Hearing Date: January 13, 2020
        capacity as the Attorney General of the    Time: 10:30am
   16   State of California; JULIE SU, in her
        official capacity as Secretary of the      Courtroom: 5A
   17   California Labor Workforce and             Judge: Honorable Roger T. Benitez
        Development Agency; ANDRE                  Action Filed: October 25, 2018
   18   SCHOORL, in his official capacity as       Trial Date: Not set
        the Acting Director of the Department
   19   of Industrial Relations of the State of
        California; and LILIA GARCIA-
   20   BROWER, in her official capacity as
        Labor Commissioner of the State of
   21   California, Division of Labor Standards
        Enforcement, PATRICK HENNING, in
   22   his official capacity as the Director of
        the Employment Development
   23   Department.
   24                 Defendants,
   25   and
   26   INTERNATIONAL BROTHERHOOD
        OF TEAMSTERS,
   27
                    Intervenor-Defendant.
   28



               NOTICE OF SUPPLEMENTAL AUTHORITY; Case No. 3:18-cv-02458-BEN-BLM
Case 3:18-cv-02458-BEN-BLM Document 81 Filed 01/07/20 PageID.1419 Page 2 of 60


    1         Intervenor-Defendant International Brotherhood of Teamsters (“IBT”)
    2   hereby submits the Ninth Circuit’s recent decision in Ridgeway et al. v. Walmart
    3   Inc., Case No. 17-15983 (9th Cir. January 6, 2020) in support of its opposition to
    4   Plaintiffs’ motion for a preliminary injunction. Dkt. 58. The opinion is attached to
    5   this notice as Exhibit A.
    6         In Ridgeway, the Ninth Circuit rejected the defendant’s argument that the
    7   Federal Aviation Administration Authorization Act (“FAAAA”) preempted
    8   California’s state law rules requiring a trucking company to pay minimum wages
    9   for driver rest time during which the company retains control over the driver. Ex.
   10   A at 17-18, 31. The Ninth Circuit “quickly dispense[d] with that argument”
   11   because the challenged California rules, like other state employment protections,
   12   “‘do not set prices, mandate or prohibit certain routes, or tell motor carriers what
   13   services that they may or may not provide, either directly or indirectly.’ Thus,
   14   ‘even if employers must factor [state wage and hour laws] into their decisions
   15   about the prices they set, the routes that they use, or the services that they provide,’
   16   the FAAAA does not preempt those laws.” Id. at 31 (quoting Dilts v. Penske
   17   Logistics, LLC, 769 F.3d 637, 646-47 (9th Cir. 2014)) (alteration in original)
   18   (internal citations omitted).
   19         Ridgeway further supports the IBT’s argument that Plaintiffs cannot
   20   demonstrate any likelihood of success on their FAAAA preemption claim, because
   21   Ridgeway reaffirms Ninth Circuit precedent holding that the FAAAA does not
   22   preempt the substantive protections of California’s “wage and hour laws.” Ex. A
   23   at 31. Because Ninth Circuit precedent forecloses any argument that the FAAAA
   24   preempts those laws, AB 5, which merely establishes the test used to determine
   25   whether those laws apply to a particular worker, cannot be preempted either. See
   26   Dkt. 58 at 11-16.
   27   //
   28   //


                                            1
                NOTICE OF SUPPLEMENTAL AUTHORITY; Case No. 3:18-cv-02458-BEN-BLM
Case 3:18-cv-02458-BEN-BLM Document 81 Filed 01/07/20 PageID.1420 Page 3 of 60


    1   Dated: January 7, 2020                    Respectfully submitted,
    2
                                                  STACEY M. LEYTON
    3                                             ANDREW KUSHNER
    4                                             ELIZABETH VISSERS
                                                  Altshuler Berzon LLP
    5
    6                                             By:   /s/ Stacey M. Leyton
                                                        Stacey M. Leyton
    7
                                                  Attorneys for Intervenor-Defendant
    8                                             International Brotherhood of
                                                  Teamsters
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                           2
               NOTICE OF SUPPLEMENTAL AUTHORITY; Case No. 3:18-cv-02458-BEN-BLM
Case 3:18-cv-02458-BEN-BLM Document 81 Filed 01/07/20 PageID.1421 Page 4 of 60




                          EXHIBIT A
18-cv-02458-BEN-BLM Document 81 Filed 01/07/20 PageID.1422 Pag


                          FOR PUBLICATION

            UNITED STATES COURT OF APPEALS
                 FOR THE NINTH CIRCUIT


          CHARLES RIDGEWAY; JAIME                  Nos. 17-15983
          FAMOSO; JOSHUA HAROLD;                        17-16142
          RICHARD BYERS; DAN THATCHER;
          WILLIE FRANKLIN; TIME OPITZ;              D.C. No.
          FARRIS DAY; KARL MERHOFF,             3:08-cv-05221-SI
                       Plaintiffs-Appellees/
                         Cross-Appellants,
                                                    OPINION
                          v.

          WALMART INC., DBA Wal-Mart
          Transportation LLC,
                       Defendant-Appellant/
                            Cross-Appellee.

                Appeal from the United States District Court
                  for the Northern District of California
                  Susan Illston, District Judge, Presiding

                   Argued and Submitted August 6, 2019
                        San Francisco, California

                           Filed January 6, 2020
18-cv-02458-BEN-BLM Document 81 Filed 01/07/20 PageID.1423 Pag
         2                   RIDGEWAY V. WALMART

             Before: Diarmuid F. O’Scannlain, Eugene E. Siler, *
                 and Jacqueline H. Nguyen, Circuit Judges.

                             Opinion by Judge Siler
                   Partial Concurrence and Partial Dissent by
                              Judge O’Scannlain


                                   SUMMARY **


                 Class Action / California Employment Law

             The panel affirmed the district court’s judgment
         awarding tens of millions of dollars in damages in a class
         action brought by Wal-Mart California truck drivers alleging
         employment-related claims.

             The case was initially filed in state court by four truck
         drivers. Wal-Mart removed the suit to federal court, and the
         parties agreed to a stay until the California Supreme Court
         issued Brinker Restaurant Corp. v. Superior Court, 273 P.3d
         513 (Cal. 2012) (holding that employers must make meal
         and rest breaks available, but do not have to ensure that
         employees take such breaks). After the stay was lifted,
         plaintiffs filed their fourth amended complaint and dropped
         some initial plaintiffs while adding new class plaintiffs. The
         district court certified the new class, granted partial
         summary judgment to plaintiffs on their minimum wage

             *
              The Honorable Eugene E. Siler, United States Circuit Judge for the
         U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
             **
                This summary constitutes no part of the opinion of the court. It
         has been prepared by court staff for the convenience of the reader.
18-cv-02458-BEN-BLM Document 81 Filed 01/07/20 PageID.1424 Pag
                            RIDGEWAY V. WALMART                         3

         liability claims, and eventually conducted a jury trial and
         entered judgment.

             The panel held that Wal-Mart raised no reversible error.

             The panel rejected Wal-Mart’s claim that the district
         court erred by failing to dismiss for lack of jurisdiction. The
         panel held that the district court correctly concluded that the
         case presented an Article III case or controversy because two
         lead plaintiffs remained in the action after the stay was lifted.

             The panel rejected Wal-Mart’s claims that plaintiffs
         should not have been awarded damages for layovers, rest
         breaks, and inspections. Specifically, the panel held that the
         district court correctly concluded that, under California law,
         time drivers spent on layovers was compensable if Wal-Mart
         exercised control over the drivers during those breaks. The
         panel further held that a comprehensive review of the Wal-
         Mart pay manual demonstrated that it unambiguously
         required drivers to obtain preapproval to take a layover at
         home, and therefore, the district court did not err in granting
         partial summary judgment on this issue to plaintiffs. The
         panel also held that the district court correctly determined
         that Wal-Mart’s written policies, if applied as written,
         resulted in Wal-Mart exercising control over employees
         during mandated layovers as a matter of California law. The
         panel held that the district court properly instructed the jury
         on layovers. The panel also held that there was sufficient
         evidence for the jury to find that Wal-Mart had exercised
         control over its drivers. The panel rejected Wal-Mart’s
         contention that the Federal Aviation Administration
         Authorization Act preempted California law governing
         layovers. The panel also affirmed the district court’s
         judgment awarding damages to plaintiffs for rest breaks and
         inspections.
18-cv-02458-BEN-BLM Document 81 Filed 01/07/20 PageID.1425 Pag
         4                 RIDGEWAY V. WALMART

             The panel held that the district court did not err in
         certifying a class and allowing representative evidence as
         proof of classwide damages – including plaintiffs’ expert Dr.
         Phillips’ testimony and sample.

             On cross-appeal, plaintiffs argued that the district court
         erred in denying liquidated damages. The panel held that the
         district court did not err in finding that Wal-Mart acted in
         good faith and with a reasonable belief in the legality of its
         action, and therefore affirmed the district court’s denial of
         liquidated damages.

             Judge O’Scannlain concurred in the majority’s opinion,
         except for Part II.B.1.b. Judge O’Scannlain did not agree
         with the majority’s conclusion that the district court
         correctly granted partial summary judgment to the plaintiffs
         when it found that Wal-Mart’s written pay policies
         necessarily establish that the company “controlled” drivers
         during layovers. In his view, the jury should have been
         allowed to decide the meaning of these ambiguous policies
         and the extent to which the policies actually “control” what
         drivers may do and where they may go.


                                 COUNSEL

         Theodore J. Boutrous, Jr. (argued) and Lauren M. Blas,
         Gibson, Dunn & Crutcher LLP, Los Angeles, California;
         Rachel S. Brass and Joseph A. Gorman, Gibson, Dunn &
         Crutcher LLP, San Francisco, California; James H. Hanson,
         Scopelitis, Garvin, Light, Hanson & Feary, P.C.,
         Indianapolis, Indiana; for Defendant-Appellant/Cross-
         Appellee.
18-cv-02458-BEN-BLM Document 81 Filed 01/07/20 PageID.1426 Pag
                           RIDGEWAY V. WALMART                        5

         Michael Rubin (argued) and Matthew Murray, Altshuler
         Berzon LLP, San Francisco, California; Lawrence M.
         Artenian and Laura E. Brown, Wagner Jones Kopfman &
         Artenian LLP, Fresno, California; Jacob M. Weisberg, Law
         Office of Jacob M. Weisberg, Fresno, California; Stanley
         Saltzman, Marlin & Saltzman LLP, Agoura Hills,
         California; for Plaintiffs-Appellees/Cross-Appellants.


                                  OPINION

         SILER, Circuit Judge:

             Long-haul truckers perform a vital service in the nation’s
         economy. No wonder then, that Wal-Mart, among the
         world’s largest retail companies, employs hundreds of truck
         drivers. Still, over a decade ago, drivers in California felt
         that Wal-Mart did not pay them properly in accordance with
         California law. So they sued in a class action. After a
         sixteen-day trial, the jury agreed with Wal-Mart on most
         issues. On some claims, however, the jury sided with the
         class of truckers and awarded tens of millions of dollars in
         damages.

             Now, Wal-Mart asks this panel to erase that judgment.
         Wal-Mart contends that the district court erred at every step
         along the way—in concluding that it had jurisdiction, in
         certifying a class, in interpreting California minimum wage
         law, in allowing expert testimony, and in providing jury
         instructions.

             But it is improper for this court to play armchair district
         judge. In the end, while Wal-Mart makes some compelling
         points, Wal-Mart raises no reversible error. Additionally,
         the district court properly concluded that liquidated damages
         are not owed under California law because Wal-Mart
8-cv-02458-BEN-BLM Document 81 Filed 01/07/20 PageID.1427 Page
        6                 RIDGEWAY V. WALMART

        demonstrated that it acted in good faith and with a reasonable
        belief in the legality of its conduct. Accordingly, we
        AFFIRM.

                              I. Background

            A. The Original Lawsuit, the Stay, and the Named
               Plaintiffs

            More than a decade ago, four truck drivers sued Wal-
        Mart in Alameda County Superior Court claiming Wal-Mart
        violated state meal and rest break laws. Those drivers
        worked out of several distribution centers in California that
        served as hubs through which Wal-Mart delivered items
        across the western United States. As part of their job,
        truckers would travel a wide range of routes, to different
        locations, hauling different freight. And, by industry
        standards, the truckers were paid well—an average of $300
        per day and between $80,000 and more than $100,000
        annually.

            Still, drivers claimed that they were not receiving
        adequate minimum wage pay. Wal-Mart paid truckers
        through what it called an activity-based pay system. That
        system included pay for (1) mileage, (2) tasks that
        constituted “activity,” such as arriving and departing a
        facility, as well as hooking a new trailer to the truck, and
        (3) hourly wages of fourteen dollars per hour for limited
        events like time spent waiting at a store or supplier, delays
        due to inclement weather, or delays caused by a truck
        breakdown.

            Wal-Mart removed the suit to federal court.
        Subsequently, the parties agreed to stay the suit while the
        California Supreme Court considered an issue that would
        affect the truckers’ claims. Three years later, in Brinker
8-cv-02458-BEN-BLM Document 81 Filed 01/07/20 PageID.1428 Page
                          RIDGEWAY V. WALMART                        7

        Restaurant Corp. v. Superior Court, 273 P.3d 513 (Cal.
        2012), the California Supreme Court ruled that an employer
        must make meal and rest breaks available, but employers did
        not have to ensure that employees took such breaks.

            Consequently, the stay was lifted. Just one problem: it
        was unclear if any of the named plaintiffs remained in the
        lawsuit. Of the four original plaintiffs, two had died during
        the stay, one had lost interest in pursuing the case, and class
        counsel had concerns about the fourth plaintiff’s ability to
        adequately represent the class.

            Thus, plaintiffs’ counsel asked the court to order Wal-
        Mart to turn over information about potential class members
        so that counsel could determine the identity of new plaintiffs
        and class representatives. Wal-Mart objected, arguing that
        without an adequate plaintiff, the district court did not have
        jurisdiction. Citing the “unique circumstances” of the case,
        and noting that information about putative class members
        would serve purposes other than finding new plaintiffs, the
        district court granted plaintiffs’ motion.

            After obtaining new information from Wal-Mart,
        plaintiffs’ counsel found new named plaintiffs and filed an
        amended complaint. Under plaintiffs’ theory, Wal-Mart did
        not pay drivers for time spent under the company’s control—
        such as during layovers, rest breaks, and inspections—in
        violation of California law. Plaintiffs filed their fourth
        amended complaint in 2013, seeking damages, restitution,
        and statutory penalties under California law.

           B. Class Certification

            Next, plaintiffs moved to certify a class. They argued
        that all Wal-Mart drivers in California after October 10,
        2004, were subject to the same written pay policies.
8-cv-02458-BEN-BLM Document 81 Filed 01/07/20 PageID.1429 Page
        8                 RIDGEWAY V. WALMART

        Additionally, plaintiffs contended that common issues
        predominated over any individual issues because there were
        only “minor variations” among the class members.

            Wal-Mart objected. It argued that huge variations
        among truckers’ locations, routes, and duties could lead to
        differences in pay, so individual issues infected the class,
        making certification inappropriate.

            The district court agreed with plaintiffs and certified the
        class.

            C. Pre-Trial Partial Summary Judgment for Plaintiffs

            Then, plaintiffs moved for partial summary judgment.
        Plaintiffs argued that Wal-Mart did not pay drivers for all
        job duties, required drivers to take rest breaks without pay,
        and “controlled” drivers during ten-hour layover periods,
        entitling drivers to minimum wage pay.

            The district court granted partial summary judgment as
        to plaintiffs’ minimum wage liability claims. The district
        court found that under Wal-Mart’s pay policy—if applied as
        written—drivers were not paid separately for some activities
        and that those activities “may not properly be built in or
        subsumed into the activity pay component of Wal-Mart’s
        pay policies.” The court also held that, under the policy,
        drivers were subject to Wal-Mart’s “control”—as defined by
        California law—during layovers. Thus, the district court
        found that Wal-Mart must pay minimum wages during those
        times. Although the district court found that Wal-Mart’s
        policies described practices that would violate California
        law, the court presented to the jury the factual question of
        whether Wal-Mart had implemented those policies.
8-cv-02458-BEN-BLM Document 81 Filed 01/07/20 PageID.1430 Page
                         RIDGEWAY V. WALMART                      9

           D. Wal-Mart’s Pre-Trial Motions

            After discovery concluded, Wal-Mart made several
        pretrial motions. First, it argued that the case could not
        proceed on a classwide basis based on variations in the
        routes, daily tasks, and duties of each driver. The district
        court denied the motion.

           Second, Wal-Mart moved for summary judgment on the
        minimum wage claims. It argued that the Federal Aviation
        Administration Authorization Act (“FAAAA”) preempted
        California law. Again, the district court denied the motion.

            Third, Wal-Mart moved to exclude Dr. G. Michael
        Phillips from providing expert testimony about classwide
        damages. Phillips said he could “estimate how much time
        [truckers] spent performing various activities[,] and then,
        under various assumptions, . . . estimate dollar equivalent
        values for such time.” The district court also denied Wal-
        Mart’s motion to exclude, ruling that Wal-Mart’s issue with
        Phillips’s proposed testimony went toward “weight rather
        than . . . admissibility.”

           E. Trial and Jury Instructions

           The trial occurred in 2016, focusing on plaintiffs’
        minimum wage claims for eleven separate activities from
        October 2004 to October 2015.

           Among the jury instructions, the district court issued a
        California minimum wage instruction stating:

               “Wages” includes all amounts for labor
               performed by an employee, whether the
               amount is calculated by time, task, piece,
               commission, or some other method. The rate
8-cv-02458-BEN-BLM Document 81 Filed 01/07/20 PageID.1431 Page
        10                 RIDGEWAY V. WALMART

                of the minimum wage is set forth in
                Instruction No. 13.

                The Court has previously found that Wal-
                Mart’s 2008 driver pay manual states that no
                pay is earned for certain tasks. Such a policy,
                if enforced or applied, does not comply with
                California’s minimum wage laws. A policy
                that does not compensate directly for all time
                worked does not comply with California
                Labor Codes, even if, averaged out, it would
                pay at least minimum wage for all hours
                worked. Therefore, if Wal-Mart applied the
                policy as it is stated in the driver pay manual,
                such that no pay was earned for certain tasks,
                then it did not comply with California’s
                minimum wage law. Wal-Mart may,
                however, pay drivers for certain tasks
                through activity codes that include those
                tasks.

                What is stated in any pay plan or written
                policy does not itself establish whether
                someone was paid the minimum wage.
                Rather, plaintiffs must still prove that, in
                accordance with the pay policy, the class
                members in fact were not paid for certain
                tasks. Plaintiffs have the burden to prove
                their claims.

             The court also instructed the jury about layovers:

                Plaintiffs claim that Wal-Mart owes them
                unpaid wages for time spent during 10-hour
                “layovers” at the end of a shift. Plaintiffs
8-cv-02458-BEN-BLM Document 81 Filed 01/07/20 PageID.1432 Page
                        RIDGEWAY V. WALMART                    11

              claim that Wal-Mart owes them the
              difference between the layover fee paid by
              Wal-Mart and the wages that plaintiffs claim
              should have been paid according to the
              minimum wage rate required by state law.

              Under California law, employers must pay
              employees at least the minimum wage per
              hour for all hours worked. “Hours worked” is
              defined as “the time during which an
              employee is subject to the control of an
              employer, and includes all the time the
              employee is suffered or permitted to work,
              whether or not required to do so.” The level
              of the employer’s control over its employees,
              rather than the mere fact that the employer
              requires the employee’s activity, is
              determinative.

              The Court has previously found that the
              policies stated in Wal-Mart’s driver pay
              manuals subjected drivers to Wal-Mart’s
              control during layover periods. Under
              California law, the drivers must be paid for
              all of the time that they were subject to Wal-
              Mart’s control. Therefore, if plaintiffs prove
              by a preponderance of the evidence that Wal-
              Mart applied the policy as it is stated in the
              driver pay manuals, then plaintiffs are
              entitled to the amount of additional pay that
              will bring Wal-Mart’s payment for each 10-
              hour layover up to the amount of the
              minimum wage that was applicable at that
              time.
8-cv-02458-BEN-BLM Document 81 Filed 01/07/20 PageID.1433 Page
        12              RIDGEWAY V. WALMART

              You must limit your calculations to wages for
              layovers that occurred during the period
              beginning on October 10, 2005 and ending on
              October 15, 2015.

            The court further gave the following damages
        instruction:

              If you find for the plaintiffs on the plaintiffs’
              minimum wage claim, you must determine
              the plaintiffs’ damages. The plaintiffs have
              the burden of proving damages by a
              preponderance of the evidence. Damages
              means the amount of money that will
              reasonably and fairly compensate the
              plaintiffs for any injury you find was caused
              by Wal-Mart, in accordance with these
              instructions.

              It is for you to determine what damages, if
              any, have been proved.

              Your award must be based upon evidence and
              not upon speculation, guesswork or
              conjecture.

              In instances where Wal-Mart did not
              maintain records of the number of times
              certain work duties were performed or the
              amount of time it took class members to
              perform those duties, the plaintiffs can satisfy
              their burden of proof if they produce
              sufficient evidence to show the amount and
              extent of that work as a matter of just and
              reasonable inference. Wal-Mart may dispute
8-cv-02458-BEN-BLM Document 81 Filed 01/07/20 PageID.1434 Page
                         RIDGEWAY V. WALMART                      13

               the reasonableness of the inference to be
               drawn from the plaintiffs’ evidence.

            The jury, seemingly confused about the instruction on
        layovers, asked a question, seeking a “definition regarding
        Wal-Mart’s control during layover period.” In response, the
        court instructed the jury as follows:

               There is no clear definition of control in the
               California Labor Code. The cases from the
               California courts have stated that the level of
               the employer’s control over its employees,
               rather than the mere fact that the employer
               requires the employees activity, is
               determinative. To determine if a driver was
               subject to Wal-Mart’s control during the
               layover, you must determine whether the
               driver was able to use that time effectively for
               his or her own purposes.

               I will give you two examples from other
               cases. These involve different factual
               situations, and they may be helpful to you as
               guidance only. They may be helpful to you as
               analogies. The facts in those cases were
               different from these facts. But here are the
               two examples.

               When an employer directs, commands or
               restrains an employee from leaving the
               workplace during his or her lunch hour and
               thus prevents the employee from using the
               time effectively for his or her own purposes,
               the employee remains subject to the
               employer’s control.
8-cv-02458-BEN-BLM Document 81 Filed 01/07/20 PageID.1435 Page
        14                 RIDGEWAY V. WALMART

                And here is the second example. When
                agricultural worker employees were required
                by their employer to meet at designated
                places to take the employer’s buses to work
                and were prohibited from taking their own
                transportation, the employees were subject to
                the control of the employer, although they
                could read on the bus or perform other
                personal activities.

            Wal-Mart called the supplemental instruction one it
        “c[ould] live with” because it was “a fair compromise.”
        Following deliberations, the jury returned a verdict for Wal-
        Mart on seven of the eleven tasks in dispute, and for
        plaintiffs on four issues. The jury awarded $44,699,766 for
        layovers, $3,961,975 for rest breaks, $2,971,220 for pre-trip
        inspections, and $2,971,220 for post-trip inspections.

            The district court denied plaintiffs’ post-trial motion for
        liquidated damages and civil penalties. And the court denied
        Wal-Mart’s motions for a new trial and for judgment as a
        matter of law. This appeal followed.

                                II. Discussion

            Wal-Mart raises multiple issues, claiming each
        constitutes reversible error. First, it claims the district court
        erred by failing to dismiss for lack of jurisdiction. Second,
        it contends that it was error to award damages to plaintiffs
        based on layovers, rest breaks, and inspections. Third, it
        argues that the district court erred in certifying a class. We
        affirm the district court on all assertions of error raised by
        Wal-Mart.

            Plaintiffs filed a cross-appeal. They contend that the
        district court erred by denying liquidated damages to
8-cv-02458-BEN-BLM Document 81 Filed 01/07/20 PageID.1436 Page
                          RIDGEWAY V. WALMART                       15

        plaintiffs as required under California law. We disagree. As
        a result, we affirm on the issue of liquidated damages.

           A. Jurisdiction After Stay Was Lifted

           1. Active Case or Controversy

            We review the district court’s ruling on jurisdiction de
        novo. Smith v. T-Mobile USA Inc., 570 F.3d 1119, 1122 (9th
        Cir. 2009).

            The district court correctly concluded that this case
        presented an Article III case or controversy because two lead
        plaintiffs remained in the action after the stay was lifted.

            Wal-Mart argues that any “case or controversy”
        disappeared because, after the stay was lifted, no named
        plaintiff remained to represent the class. Thus, Wal-Mart
        contends the case was moot when the stay was lifted.

             Wal-Mart is partially correct. When the stay was lifted,
        two of the named plaintiffs had died, one of the named
        plaintiffs indicated that he might no longer be interested in
        litigating the matter, and plaintiffs’ counsel was concerned
        about whether the fourth named plaintiff could represent the
        class. And, at that time, the class had not yet been certified,
        so the putative class members were not parties to the case.
        See Standard Fire Ins. Co. v. Knowles, 133 S. Ct. 1345, 1349
        (2013). But not all named plaintiffs were gone. Two named
        plaintiffs remained parties to the action when the stay was
        lifted.

            The cases Wal-Mart cites in support of its position are
        unavailing.    For instance, Reed v. Bowen is easily
        distinguished from this case because, in Reed, the district
        court had already determined that the named plaintiffs were
8-cv-02458-BEN-BLM Document 81 Filed 01/07/20 PageID.1437 Page
        16                RIDGEWAY V. WALMART

        not adequate representatives because they had no stake in the
        outcome of the litigation. 849 F.2d 1307, 1311 (10th Cir.
        1988). Since no adequate named plaintiffs remained in
        Reed, the district court held that the case was moot and
        refused to certify the class. Id. That is not the case here.
        The district court never found the two remaining named
        plaintiffs inadequate, and both remaining named plaintiffs
        continued to have a stake in the outcome of the litigation
        after the stay was lifted.

            Moreover, Wal-Mart would be correct had the remaining
        plaintiffs voluntarily dismissed their claims before the
        putative class was certified. See Employers-Teamsters
        Local Nos. 175 & 505 Pension Tr. Fund v. Anchor Cap.
        Advisors, 498 F.3d 920, 924 (9th Cir. 2007). But lethargy
        does not constitute voluntary dismissal when the lethargic
        plaintiff continues to have an active dispute with the
        defendant.      Here, plaintiffs continued to have live
        controversies with Wal-Mart despite one plaintiff’s lack of
        enthusiasm and counsel’s concern about the other. The
        district court correctly refused to dismiss this case for lack
        of jurisdiction.

             2. Abuse of Discretion

            We do not address whether the district court abused its
        discretion by permitting pre-certification discovery because
        Wal-Mart does not argue the issue. In its opening brief, Wal-
        Mart argues only that the district court lacked jurisdiction to
        issue the pre-certification discovery order. When an
        appellant fails to clearly and distinctly raise an argument in
        its opening brief, this court considers the argument
        abandoned. McKay v. Ingleson, 558 F.3d 888, 891 n.5 (9th
        Cir. 2009). As a result, any argument that the district court
        abused its discretion in allowing pre-certification discovery
        was waived.
8-cv-02458-BEN-BLM Document 81 Filed 01/07/20 PageID.1438 Page
                         RIDGEWAY V. WALMART                     17

           B. Liability for Damages Arising from Layovers, Rest
              Breaks, and Inspections

            Wal-Mart claims that plaintiffs should not have been
        awarded damages for layovers, rest breaks, and inspections.
        It advances numerous theories in support of its contention
        and urges reversal. We address each in turn.

           1. Award of Damages for Layovers

            Wal-Mart advances four arguments in support of its
        contention that damages should not have been awarded for
        unpaid layovers. First, it argues that layovers are not
        compensable as a matter of law because Wal-Mart cannot
        legally control an employee while he is on a legally-
        mandated break. Second, it contends that, even if layovers
        could be compensable, layovers are not compensable here
        because Wal-Mart did not exercise control over the truckers
        on layovers. Third, it claims that the district court erred
        when instructing the jury. Fourth, it argues that the FAAAA
        preempts California law.

           a. Compensability of Layovers Under California Law

            The district court correctly concluded that, under
        California law, time drivers spent on layovers is
        compensable if Wal-Mart exercised control over the drivers
        during those breaks.

            Under California and federal law, truckers must take
        breaks. 13 Cal. Code Regs. § 1212.5(a); 49 C.F.R.
        § 395.3(a)(1). During mandatory breaks, drivers may take
        “sleeper berth” time or “off duty” time. 13 Cal. Code Regs.
        § 1212(g)(1)(A); 49 C.F.R. § 395.1(g)(1)(i). But the drivers
        are specifically not “on duty” or “driving”—two other
        distinct categories under state and federal law—during
8-cv-02458-BEN-BLM Document 81 Filed 01/07/20 PageID.1439 Page
        18                RIDGEWAY V. WALMART

        breaks. 13 Cal. Code Regs. §§ 1201(u)(4), 1213(c);
        49 C.F.R. §§ 395.2, 395.8(b). What’s more, time spent on
        layovers cannot be interrupted; otherwise, the ten-hour rest
        period begins anew. 13 Cal. Code Regs. § 1212(g)(1)(A);
        49 C.F.R. § 395.1(g)(1)(i).

            So, must workers be compensated for time spent on
        legally mandated breaks? Wal-Mart says no. It says that
        surely the law cannot require a driver to be compensated for
        periods when state and federal law compel drivers not to
        work.

            Wal-Mart’s argument has logical appeal, but it does not
        follow California law. In California, an employer must pay
        minimum wages whenever it controls the employee. See
        8 Cal. Code Regs. § 11090. And there is no reason to think
        that, as a matter of law, an employer cannot exercise control
        of a trucker even when the driver is taking a legally-
        mandated break.

              Here, the district court identified the appropriate legal
        standard. The district court determined that “California law
        . . . requires an additional inquiry: whether the employer
        exercised control.”

            In sum, whether an employee deserves pay in California
        turns on whether the employer exercised control over the
        employee, not whether the employee is actively working.
        Thus, Wal-Mart’s argument on this point fails.

             b. Control, Partial Summary Judgment, and Factual
                Sufficiency

           Next, Wal-Mart contends that even if layover time is
        compensable under California law, it did not exercise control
        over the truckers here. This contention can be divided into
8-cv-02458-BEN-BLM Document 81 Filed 01/07/20 PageID.1440 Page
                          RIDGEWAY V. WALMART                       19

        two primary issues. First, the parties dispute whether the
        district court erred in granting partial summary judgment for
        plaintiffs. Second, Wal-Mart argues that there is insufficient
        evidence to support a finding that it applied these policies in
        a manner that controlled employees during layovers.

           i. Partial Summary Judgment Based on Wal-Mart’s
              Pay Policy

            Wal-Mart argues that the district court erred by granting
        partial summary judgment to plaintiffs when the court found
        that Wal-Mart’s policies, as written, would constitute control
        over employees during layovers. We review the district
        court’s grant of summary judgment de novo. Vasquez v.
        County of Los Angeles, 349 F.3d 634, 639 (9th Cir. 2003).

           (a) Meaning of Wal-Mart’s Pay Manual

            Initially, we consider the meaning of the relevant
        provisions in Wal-Mart’s pay manual. Wal-Mart argues
        that—under a correct reading—the pay manual only
        “create[s] a requirement to seek prior approval to obtain the
        $42 for a layover taken at home.” Wal-Mart contends that
        the pay manual does not require employees to seek approval
        to go home during layovers but instead requires drivers to
        seek preapproval to obtain the $42 inconvenience payment.

           In support of its position, Wal-Mart cites a single
        provision of the 2008 Driver Reference and Pay Manual.
        The layover provision says:

               LO – Layover Time:

               A layover is earned when taking a mandatory
               DOT break and is not paid in conjunction
               with any other type of pay. The intent is to
8-cv-02458-BEN-BLM Document 81 Filed 01/07/20 PageID.1441 Page
        20               RIDGEWAY V. WALMART

               pay Drivers for layovers taken in the tractor
               cab.

               •   Any exceptions must be approved prior to
                   the Layover by the GTM, including:

                    o Drivers taking a layover at his/her
                      residence

                    o Drivers taking a layover not required
                      by hours of service rules

             Read in isolation, this provision could support Wal-
        Mart’s argument. Its meaning is sufficiently ambiguous that,
        if this provision stood alone, interpretation might have been
        a jury question.

            But a more comprehensive review of the Wal-Mart pay
        manual demonstrates that it unambiguously required drivers
        to obtain preapproval to take a layover at home. For
        instance, Wal-Mart’s pay manual provides that a break may
        be taken at home “[o]nly after receiving approval from a
        member of Transportation management.” The manual also
        states that taking an “[u]nauthorized break at home” is
        “unacceptable and may lead to immediate termination.”
        These provisions make no mention of the $42 inconvenience
        fee and instead require drivers to seek preapproval before
        choosing to take a break at home. Thus, when read
        comprehensively and in context, Wal-Mart’s written policy
        clearly prohibits drivers from taking a layover at home
        unless they receive prior approval. Wal-Mart’s argument to
        the contrary lacks textual support.
8-cv-02458-BEN-BLM Document 81 Filed 01/07/20 PageID.1442 Page
                          RIDGEWAY V. WALMART                       21

           (b) District Court’s Finding on Control as a Matter of
               Law

             Next, we consider whether the district court erred when
        it found that, as a matter of law, the written policies in Wal-
        Mart’s pay manual would amount to an exercise of control
        over drivers during layover periods if implemented as
        written. We conclude that the district court correctly
        determined that Wal-Mart’s written policies constituted
        control as a matter of California law.

            Employers in California must pay at least minimum
        wages to employees for all hours worked, 8 Cal. Code Regs.
        § 11090, including all the time in which an employer
        exercises control over the employee, Morillion v. Royal
        Packing Co., 995 P.2d 139, 143–45 (Cal. 2000). An
        employee “does not have to be working during that time to
        be compensated.” Id. at 143. California courts construe
        worker-protection laws liberally “with an eye to promoting
        such protection.” Brinker Restaurant Corp. v. Superior
        Court, 273 P.3d 513, 527 (Cal. 2012).

            What constitutes control in California is not so clear, but
        caselaw provides underlying principles. Although an
        employer may place some constraints on an employee’s
        movement during breaks, control exists if the employer goes
        too far. See Augustus v. ABM Sec. Servs., Inc., 385 P.3d 823,
        832 (Cal. 2016). Thus, an employer may restrict an
        employee from traveling more than five minutes away from
        the worksite during a ten-minute break because if she does,
        she will be unable to return to the worksite before the break
        ends. Id. But control may exist if a worker, although off
        duty, remains on call. Id. 832–33. And if employees face
        disciplinary action for not responding to an employer during
        rest breaks, the employer may be exercising control.
8-cv-02458-BEN-BLM Document 81 Filed 01/07/20 PageID.1443 Page
        22                RIDGEWAY V. WALMART

        Madera Police Officers Ass’n v. City of Madera, 682 P.2d
        1087, 1088–92 (Cal. 1984).

            Moreover, control may exist even when employees are
        permitted to perform personal activities if the employer
        imposes meaningful restrictions on the employee. For
        instance, control was found even when employees were
        permitted to read for leisure or sleep while being forced to
        travel on a company bus to a worksite. Morillion, 995 P.3d
        at 146–47.

            In short, the question of control boils down to whether
        the employee may use break or non-work time however he
        or she would like. Augustus, 385 P.3d at 832; Mendiola v.
        CPS Sec. Sols., Inc., 340 P.3d 355, 360 (Cal. 2015) (“When
        an employer directs, commands or restrains an employee
        from leaving the work place and thus prevents the employee
        from using the time effectively for his or her own purposes,
        that employee remains subject to the employer’s control.”).
        Even so, this case-specific approach focuses on the level of
        the employer’s control on employees, not necessarily
        whether the employer requires certain activities. Mendiola,
        340 P.3d at 360; Morillion, 995 P.2d at 146.

            Here, the mere fact that Wal-Mart requires its employees
        to take layovers—as it must, by law—does not indicate that
        Wal-Mart exercised control over drivers during breaks.
        Rather, the relevant consideration is the level of control that
        Wal-Mart exerted over its employees during layovers.

            Thus, we look back to the text of the policy. As noted,
        the written policy required drivers to gain preapproval from
        management before taking a layover at home. The manual
        also required drivers to record the break at home and the
        approving manager on the trip sheet. Finally, drivers could
        be subject to disciplinary action, up to and including
8-cv-02458-BEN-BLM Document 81 Filed 01/07/20 PageID.1444 Page
                          RIDGEWAY V. WALMART                      23

        “immediate termination,” for taking an unauthorized layover
        at home.

           Analogous case law supports a finding of control here.
        Wal-Mart’s written policy is similar to the policies that were
        found to establish employer control in Morillion, 995 P.2d
        139, and Bono Enterprises, Inc. v. Bradshaw, 38 Cal. Rptr.
        2d 549 (Cal. Ct. App. 1995), disapproved on other grounds
        by Tidewater Marine Western, Inc. v. Bradshaw, 927 P.2d
        296 (Cal. 1996).

            In Morillion, employees were required to meet at a
        designated departure point at a set time to ride the
        employer’s buses to work. 995 P.2d at 147. Employees
        were prohibited from using their own cars and were
        subjected to verbal warnings and lost wages if they used
        personal vehicles to travel to work. Id. The California
        Supreme Court found that control existed because—even if
        the employers could engage in limited activities like sleeping
        or reading while on the bus—employees “were foreclosed
        from numerous activities in which they might otherwise
        engage if they were permitted to travel to the fields by their
        own transportation.” Id. at 146.

            While Wal-Mart’s policy did not contain as strong
        indicia of control as in Morillion, the same logic applies.
        Wal-Mart’s policy restricted drivers’ freedom of movement
        and prevented drivers from making a unilateral decision to
        spend layovers at home without preapproval. Wal-Mart
        employees may have been free to leave the truck and engage
        in personal activities during layovers, but they could not go
        home. This foreclosed drivers from numerous activities in
        which they might otherwise engage while on layovers. As a
        result, employee liberty and freedom of movement was
        controlled by Wal-Mart.
8-cv-02458-BEN-BLM Document 81 Filed 01/07/20 PageID.1445 Page
        24                 RIDGEWAY V. WALMART

            Similarly, in Bono, employees were prohibited from
        leaving the employer’s premises during meal periods, even
        though they were relieved of their duties. 38 Cal. Rptr. 2d
        at 551–54. The California Court of Appeal found that
        employees were under the employer’s control during these
        periods because the policy “prevent[ed] the employee from
        using the time effectively for his or her own purposes.” Id.
        at 553–54.

            Here, Wal-Mart’s policy established similar restrictions.
        Wal-Mart’s layover policy imposed constraints on employee
        movement such that employees could not travel freely and
        avail themselves of the full privileges of a break. For
        instance, if Wal-Mart’s policies were applied as written,
        drivers may have been free to take a shower or go to a movie
        while on layovers, but drivers were not free, without
        receiving permission, to go home to see a pet, to eat a meal
        at their kitchen table, or to watch television in their own
        living room.

            The dissent argues that the manual’s limitation on a
        driver’s ability to take a layover at home may not constitute
        control as a matter of California law because Wal-Mart’s pay
        manual provides an exception that permits employees to take
        layovers at home with permission. See Dis. Op. at 52. In
        support of that position, the dissent cites Bono for the
        proposition that control may not exist when an employer
        requires employees to “ma[ke] prior arrangements” to
        engage in certain activities. See id. at 52. It is true that Wal-
        Mart’s policy permits drivers to take layovers at home with
        permission. Even so, we are aware of no per se rule under
        California law that control will not be found when an
        employer creates an exception for employees who receive
        prior approval to engage in otherwise restricted activities.
8-cv-02458-BEN-BLM Document 81 Filed 01/07/20 PageID.1446 Page
                          RIDGEWAY V. WALMART                        25

            Again, the relevant inquiry under California law on
        control is whether an employee was permitted to use their
        time as he or she would like. And here, Wal-Mart’s written
        policy prohibited drivers from taking layovers at home
        without permission. This is not a case where Wal-Mart
        simply required workers to take lunch or a short break at a
        certain location. Instead, Wal-Mart required drivers to
        receive permission to enjoy one of the most fundamental
        privileges that all employees enjoy—the autonomy to go
        home when they are not working. In sum, the nature of the
        restriction matters, and Wal-Mart’s restriction requiring
        drivers to receive permission before taking a ten-hour
        layover at home prevented drivers from independently
        choosing to use their time spent on layovers at their own
        leisure.

            Even so, Wal-Mart says its policy did not amount to
        control under California law. It says control occurs when
        employers erect prohibitions on employee conduct, not
        when employers impose additional burdens on employees.
        And, according to Wal-Mart, the policy simply required
        employees to ask permission to take a layover at home, it did
        not outright ban such conduct.

             But the prohibition-burden distinction advanced by Wal-
        Mart finds no support in California law. The key question is
        whether the employee may use the time spent on layovers
        for his or her own purposes, not whether the provisions are
        classified as prohibitions or burdens. If Wal-Mart’s policies
        directed, commanded, or restrained employee conduct, such
        that drivers were not free to spend layover time as they saw
        fit, then control existed. Nor, for that matter, does Wal-
        Mart’s prohibition-burden distinction find support in the
        facts of this case. In requiring its drivers to seek permission,
        rather than merely provide notification, before taking a
8-cv-02458-BEN-BLM Document 81 Filed 01/07/20 PageID.1447 Page
        26                RIDGEWAY V. WALMART

        layover at home, Wal-Mart reserved the right to decline such
        requests. By retaining that power, Wal-Mart’s policy
        established more than a mere “burden.”

             Additionally, Wal-Mart argues that drivers were free to
        leave their trucks as much as they wanted while on layovers,
        and many of them did. So, Wal-Mart argues that the district
        court erred because the question of whether Wal-Mart
        controlled the physical location of drivers on layovers was a
        disputed question of fact. But the district court did not
        determine that Wal-Mart in fact controlled the physical
        location of drivers on layovers. All the district court said
        was that the policy, if applied as written, amounted to
        control. The district court submitted the question of whether
        Wal-Mart in fact applied the written policy to the jury. As
        such, Wal-Mart was permitted to make the argument that it
        did not in fact control the physical location of its drivers at
        trial—notwithstanding the district court’s partial summary
        judgment ruling on the written policy.

            In conclusion, the district court correctly concluded that
        Wal-Mart’s policies, if applied as written, resulted in Wal-
        Mart’s exercising control over employees during mandated
        layovers. Whether the written policies constituted control
        was a question of law that the district court had the authority
        to resolve at the summary judgment stage. Wal-Mart’s
        written policy gave the company control over whether
        drivers could go home during a layover period.
        Additionally, drivers that took an unauthorized layover at
        home were subject to disciplinary action, including potential
        termination. As such, Wal-Mart’s policy dictated what
        drivers could do on layovers and restricted employees from
        complete freedom of movement during breaks. As a result,
        the district court correctly concluded that Wal-Mart’s
8-cv-02458-BEN-BLM Document 81 Filed 01/07/20 PageID.1448 Page
                          RIDGEWAY V. WALMART                        27

        written policy—if implemented as written—constituted
        control under California law.

           ii. Jury Instructions

            We next consider whether the district court committed
        reversible error based on the jury instructions pertaining to
        layovers. The district court properly instructed the jury
        because the initial instruction on layovers and the
        supplemental instruction in response to a jury question—
        when viewed as a whole—fairly and accurately covered the
        issues, correctly stated the law, and were not misleading or
        prejudicial.

            In reviewing jury instructions, we do not employ a line-
        by-line examination. Instead, we use a practical approach,
        focusing on whether “in the light of the issues and viewed as
        a whole,” the instructions “were complete, clear, correct, and
        adequate.” Mueller v. Auker, 700 F.3d 1180, 1193 (9th Cir.
        2012). So long as the instructions “fairly and adequately
        cover the issues presented, correctly state the law, and are
        not misleading,” no error will have occurred. Brewer v. City
        of Napa, 210 F.3d 1093, 1097 (9th Cir. 2000).

            Wal-Mart argues that the district court’s initial
        instruction on layovers was prejudicial and requires reversal.
        The district court instructed the jury, in relevant part, that
        “[t]he [c]ourt has previously found that the policies stated in
        Wal-Mart’s driver pay manuals subjected drivers to Wal-
        Mart’s control during layover periods.” Contrary to Wal-
        Mart’s assertion, this instruction was not erroneous. As
        discussed above, the district court correctly found that Wal-
        Mart’s pay manuals, if applied as written, subjected drivers
        to Wal-Mart’s control during layover periods. Both on
        summary judgment and in its instruction to the jury, the
        district court limited its finding of control to the language of
8-cv-02458-BEN-BLM Document 81 Filed 01/07/20 PageID.1449 Page
        28                 RIDGEWAY V. WALMART

        the pay manuals alone. The district court never told the jury
        that Wal-Mart’s conduct in fact amounted to control.

            The district court properly left to the jury the question of
        whether Wal-Mart had in fact applied its written layover
        policy. Later in the initial layover instruction, the court
        informed the jury that “if plaintiffs prove by a preponderance
        of the evidence that Wal-Mart applied the policy as it is
        stated in the driver pay manuals, then plaintiffs are entitled
        to the amount of additional pay that will bring Wal-Mart’s
        payment for each 10-hour layover up to the amount of
        minimum wage that was applicable at that time.” (emphasis
        added). This part of the instruction provided an accurate
        statement of the applicable legal standard and instructed the
        jury that it was for them to decide whether Wal-Mart had
        applied its written policies as stated in the driver pay manual.
        As a result, the district court’s initial layover instruction—
        when viewed as a whole—fairly and adequately covered the
        issues, was not misleading, and accurately stated the law and
        the district court’s earlier summary judgment ruling.

            Still, even if the initial layover instruction was erroneous,
        the supplemental instruction that was issued in response to a
        jury question provided an accurate statement of the law and
        cured any defects in the initial instruction. The jury question
        sought a “definition regarding Wal-Mart’s control during
        layover periods.” In response, the district court correctly
        informed the jury that “[t]here is no clear definition of
        control in the California Labor Code,” but that, “cases from
        California courts have stated that the level of the employer’s
        control over its employees, rather than the mere fact that the
        employer requires the employees[’] activity, is
        determinative.” The court went on, saying, “[t]o determine
        if a driver was subject to Wal-Mart’s control during the
        layover, you must determine whether the driver was able to
8-cv-02458-BEN-BLM Document 81 Filed 01/07/20 PageID.1450 Page
                          RIDGEWAY V. WALMART                        29

        use that time effectively for his or her own purposes.”
        (emphasis added). Thus, the supplemental instruction
        correctly stated California law on the doctrine of control and
        informed the jurors that it was their responsibility to
        determine whether Wal-Mart controlled its drivers during
        layovers.

            Ultimately, the initial jury instruction on layovers, paired
        with the supplemental jury instruction on control under
        California law, provided a complete, clear, accurate, and
        adequate statement of the applicable law on layovers. The
        district court accurately informed the jury that it had
        previously found that the provisions in Wal-Mart’s pay
        manual would subject drivers to Wal-Mart’s control. Still,
        the district court’s instructions made clear that it was for the
        jury to decide whether Wal-Mart implemented the written
        policies. As a result, the district court committed no error
        when instructing the jury on layovers.

           iii. Factual Sufficiency

            Now, we address Wal-Mart’s next grievance regarding
        layovers: How, on this record, were drivers subject to Wal-
        Mart’s control during layovers? Wal-Mart argues that there
        was insufficient evidence for the jury to find that Wal-Mart
        had exercised control over its drivers. We disagree.

             Fact finding is normally left to the jury. U.S. Const.
        amend. VII. This court will not typically disturb a jury’s
        factual findings. See Johnson v. Paradise Valley Unified
        Sch. Dist., 251 F.3d 1222, 1227 (9th Cir. 2001). When
        substantial evidence supports the verdict, it should be
        upheld. Id. And all that substantial evidence requires is
        “evidence adequate to support the jury’s conclusion, even if
        it is also possible to draw a contrary conclusion from the
        same evidence.” Id.
8-cv-02458-BEN-BLM Document 81 Filed 01/07/20 PageID.1451 Page
        30                 RIDGEWAY V. WALMART

           Wal-Mart urges this court to overturn the jury’s verdict.
        To that end, Wal-Mart notes that trial evidence showed that
        some drivers slept in hotels or at home during layovers, some
        went to the movies, a few went to restaurants, or took long
        walks, and others visited family or went sightseeing. Wal-
        Mart says that hardly amounts to control.

            If that were the only evidence in the record, Wal-Mart
        might be right. But the record also contained substantial
        countervailing evidence that a reasonable jury could have
        credited. Several drivers testified that they understood that
        they were required to sleep in the truck on layovers and were
        supposed to seek permission to sleep elsewhere.
        Additionally, drivers testified that they were under the
        impression that they were not allowed to consume alcohol,
        could not carry a personal weapon, had to seek authorization
        to have a guest in the tractor, and were not allowed to have
        a pet in the cab during a layover. That evidence is enough
        to support a finding that Wal-Mart controlled drivers on
        layovers.

            Wal-Mart points to conflicting evidence that was
        presented at trial, but that is not dispositive. It is “within the
        province of the jury” to hear disputed testimony and resolve
        inconsistencies. United States v. Geston, 299 F.3d 1130,
        1135 (9th Cir. 2002). As such, the jury was responsible for
        weighing conflicting evidence and reaching a factual
        conclusion.

            Additionally, Wal-Mart’s argument that factors such as
        prohibitions on alcohol use and having pets in the cab should
        not have been considered is inconsistent with California law.
        See Mendiola, 340 P.3d at 360 (finding that employer
        restrictions on “nonemployee visitors, pets, and alcohol use”
        were relevant to determining control).
8-cv-02458-BEN-BLM Document 81 Filed 01/07/20 PageID.1452 Page
                          RIDGEWAY V. WALMART                        31

            In sum, the jury’s factual finding, that Wal-Mart
        exercised control over its drivers under California law, is
        supported by substantial evidence. As a result, we will not
        disturb its determination.

           c. Preemption

            Lastly, we consider Wal-Mart’s contention that the
        FAAAA preempts California law. The FAAAA expressly
        preempts state laws “related to a price, route, or service of
        any motor carrier.” 49 U.S.C. § 14051(c)(1). Wal-Mart
        argues that the district court’s ruling would require
        companies to pay minimum wages for layovers in
        California—something that surely affects prices, routes, and
        services.

            But we can quickly dispense with that argument. In Dilts
        v. Penske Logistics, LLC, this court held that the FAAAA
        does not preempt California meal and rest break laws. 769
        F.3d 637, 647 (9th Cir. 2014). Wal-Mart argues that Dilts
        does not control because here, unlike in Dilts, “an actual
        conflict between state and federal law” exists. As plaintiffs
        point out, however, California law and federal law do not
        conflict here because federal law says nothing about states
        requiring employers to pay workers that are under the
        employer’s control while on break. Like the meal and rest
        break laws in Dilts, California laws governing layovers “do
        not set prices, mandate or prohibit certain routes, or tell
        motor carriers what services that they may or may not
        provide, either directly or indirectly.” 769 F.3d at 647.
        Thus, “even if employers must factor [state wage and hour
        laws] into their decisions about the prices they set, the routes
        that they use, or the services that they provide,” the FAAAA
        does not preempt those laws. Id. at 646. As such, no
        preemption exists here.
8-cv-02458-BEN-BLM Document 81 Filed 01/07/20 PageID.1453 Page
        32                RIDGEWAY V. WALMART

             2. Award of Damages for Rest Breaks and Inspections

           Plaintiffs were also awarded damages for not being paid
        minimum wages during rest breaks and inspections. After
        considering California law, we conclude that the district
        court judgment on damages for rest breaks and inspections
        must be affirmed.

            Wal-Mart claims that it does not owe damages for failure
        to pay minimum wages for rest breaks and inspections—
        after all, drivers made more than $80,000 per year, and some
        made six-figure salaries. Thus, Wal-Mart claims that no
        matter how many hours that drivers worked, they must have
        received minimum wages based on total compensation.

            Moreover, Wal-Mart contends that its system did pay
        drivers for rest breaks and inspections. According to Wal-
        Mart, these tasks were built in to the pay plan because rest
        breaks and inspections occurred during an hour when the
        driver was already compensated above minimum wage and
        the tasks were “directly related” to other tasks for which the
        drivers received compensation.

            Plaintiffs say otherwise. The drivers say that they
        received pay for certain specific activities, and rest breaks
        and inspections were excluded. They note that, under
        California law, all time worked must be accounted for in the
        compensation scheme. In other words, an employer is not
        permitted to take a worker’s entire salary—even if it is six
        figures—and divide it by the number of hours worked to
        ensure that minimum wage was paid for all activities. So,
        plaintiffs say, if Wal-Mart paid truckers for some activities,
        but not specifically for rest breaks and inspections, it
        violated California minimum wage law.
8-cv-02458-BEN-BLM Document 81 Filed 01/07/20 PageID.1454 Page
                         RIDGEWAY V. WALMART                      33

            Wal-Mart’s argument may have some logical appeal, but
        it lacks support in California law. In California, “[t]he
        averaging method utilized by the federal courts for assessing
        a violation of federal minimum wage law does not apply.”
        Armenta v. Osmose, Inc., 135 Cal. App. 4th 314, 323
        (Cal. Ct. App. 2005). As mentioned in the layover context,
        an employer must pay an employee for all “hours worked,”
        including “the time during which an employee is subject to
        the control of an employer.” 8 Cal. Code Regs. § 11090.

            Plaintiffs argue that Wal-Mart’s pay structure
        impermissibly averaged a trucker’s pay within a single hour,
        when it should have provided separate compensation for rest
        periods. See Bluford v. Safeway Stores, Inc., 216 Cal. App.
        4th 864, 872 (Cal. Ct. App. 2013). Under California law,
        plaintiffs are correct.

            A brief review of Wal-Mart’s pay manual is instructive.
        Wal-Mart used an activity-based pay system that
        compensated drivers for (1) miles driven, (2) “activity pay,”
        which included arriving at a location, departing, and hooking
        a new trailer to the truck, and (3) hourly pay for limited
        events like waiting at a store or supplier, delays due to
        inclement weather, or delays caused by a truck breakdown.
        Wal-Mart argues that pay for rest breaks and inspections was
        subsumed into activity pay because rest breaks and
        inspections were performed in conjunction with other
        activities that were included in activity pay.

            But Wal-Mart may not meet rest period or inspection
        payment requirements by “borrowing” from other
        compensation sources, such as an hourly rate or mileage
        payment. See id. Indeed, arguments that a pay plan includes
        in its calculation “the time [employees] spent taking rest
        breaks . . . misinterpret[s] California law.” Vaquero v.
        Stoneledge Furniture LLC, 9 Cal. App. 5th 98, 114 (Cal. Ct.
8-cv-02458-BEN-BLM Document 81 Filed 01/07/20 PageID.1455 Page
        34                RIDGEWAY V. WALMART

        App. 2017). For instance, in Vaquero, the California Court
        of Appeal ruled an employer’s compensation system failed
        to properly pay for rest periods when the system “did not
        include any component that directly compensated sales
        associates for rest periods.” Id.

            That is not to say that Wal-Mart could never incorporate
        payments for multiple tasks in activity codes. And we need
        not decide as much. Here, all the district court found was
        that California law prohibited Wal-Mart from subsuming
        time spent on rest breaks and inspections into the “activity
        pay” component of the pay structure because that would not
        separately pay workers for all the time worked.

            For example, if, in a given hour, a trucker drove for forty-
        five minutes and was paid a mileage rate that would
        otherwise meet the state’s minimum wage requirement for a
        full hour, Wal-Mart may not have that driver take a fifteen-
        minute break and provide no additional compensation for the
        break just because that driver had already received a
        minimum wage in the first forty-five minutes of the hour.
        That would constitute improper borrowing and averaging
        under California law. Bluford, 216 Cal. App. 4th at 872;
        Armenta, 135 Cal. App. 4th at 323.

            No doubt, sometimes several tasks like rest breaks and
        inspections could fall under a general provision in the pay
        plan. But, to comply with California law, Wal-Mart would
        have to pay drivers for certain activity codes that include
        those tasks. Here, the pay manual is silent on rest breaks and
        inspections.

            Next, Wal-Mart takes aim at the jury instructions on pay
        for rest breaks and inspections. As in the layover context,
        the district court commented on the permissibility of the
        policy stated in Wal-Mart’s pay manual, but left to the jury
8-cv-02458-BEN-BLM Document 81 Filed 01/07/20 PageID.1456 Page
                          RIDGEWAY V. WALMART                       35

        the factual question of whether Wal-Mart in fact applied its
        pay policy with respect to rest breaks and inspections. Wal-
        Mart says it was prejudiced by the jury instructions.

             But Wal-Mart’s argument fails because the challenged
        instructions were not misleading. Instruction No. 17’s
        statement that Wal-Mart’s policy did “not separately specify
        pay for rest breaks” was accurate. Wal-Mart does not
        dispute that the pay manual was silent on pay for rest breaks.
        Moreover, the instruction directed the jurors to find for
        plaintiffs only if they found (1) “that class members took rest
        breaks,” and (2) “that Wal-Mart applied the policy as it is
        stated in the driver pay manuals, such that minimum wage
        was not earned for rest breaks.” (emphasis added).
        Additionally, Instruction No. 15 informed the jury that a
        written plan or policy “does not itself establish whether
        someone was paid minimum wage,” and that “plaintiffs must
        still prove” that Wal-Mart failed to pay minimum wages.
        That instruction also specified that Wal-Mart could “pay
        drivers for certain tasks through activity codes that include
        those tasks.” As a result, considered in totality, the jury
        instructions on rest breaks were neither erroneous nor
        prejudicial because the court correctly informed the jury that
        plaintiffs had to prove that Wal-Mart failed to pay minimum
        wages for rest breaks.

            Wal-Mart’s challenge to the jury instructions on pay for
        inspections also fails. Wal-Mart claims that the court’s
        instructions were prejudicial because they referred to prior
        court orders, which suggested that the court had already
        determined that Wal-Mart violated the law. But, while the
        court did correctly inform the jury that it had found that the
        pay manuals violated California wage laws, the court also
        informed jurors that it was their responsibility to determine
        whether Wal-Mart had in fact applied the policies as written.
8-cv-02458-BEN-BLM Document 81 Filed 01/07/20 PageID.1457 Page
        36                RIDGEWAY V. WALMART

        As a result, when considered in totality, the jury instructions
        on inspections provided an accurate statement of the law.

            Lastly, Wal-Mart argues that the court erred by failing to
        include language—based on Cal. Lab. Code § 226.2—that
        an employer need not pay for tasks that are “directly related”
        to other compensable tasks. The relevant statutory language
        provides that employees “shall be compensated for rest and
        recovery periods and other nonproductive time separate
        from any piece-rate compensation,” with “nonproductive
        time” defined as “time under the employer’s control,
        exclusive of rest and recovery periods, that is not directly
        related to the activity being compensated on a piece-rate
        basis.” Cal. Lab. Code § 226.2(a)(1). But the district court
        did not err by refusing to include this instruction because, as
        the district court noted, the Code section with the “directly
        related” language did not take effect until January 1, 2016,
        after the close of the class period.

             C. Class Certification and Damages

            Wal-Mart further argues that plaintiffs’ classwide
        damages proof ran outside of what the law allows. Indeed,
        Wal-Mart argues that plaintiffs’ expert on damages—Dr.
        Phillips—should not have been permitted to testify at all, and
        in any event, that his testimony failed to show classwide
        damages.

            Representative evidence is nothing new. Courts allow it
        in certain circumstances, but plaintiffs do not have free rein
        in using such evidence. See Tyson Foods, Inc. v.
        Bouaphakeo, 136 S. Ct. 1036, 1046–49 (2016). Thus, we
        must decide whether representative evidence was properly
        used in this case.
8-cv-02458-BEN-BLM Document 81 Filed 01/07/20 PageID.1458 Page
                          RIDGEWAY V. WALMART                        37

            Initially, Wal-Mart attacks Phillips because it says his
        methodology was improper and his conclusions were not
        representative. Wal-Mart says that truckers differed on how
        much time they spent on rest breaks, completing inspections,
        and on layovers. Wal-Mart contends that these variations
        mean that plaintiffs cannot use representative testimony to
        prove the elements of their case, including damages.

            The portion of Wal-Mart’s attack that focuses on liability
        is unpersuasive. As we have already discussed, substantial
        evidence supported the jury’s finding that Wal-Mart was
        liable for not paying minimum wages in accordance with
        California law. Wal-Mart continues to dispute this by
        pointing to the range of activities that truckers engaged in
        while on layovers. But that evidence was submitted to the
        jury, and the jury found for plaintiffs on the issues of pay for
        layovers, rest breaks, and inspections. Once the jury found
        that Wal-Mart owed minimum wages to drivers for layovers,
        rest breaks, and inspections, the varying amount of time
        truckers spent doing these tasks went to the question of
        damages.

            Wal-Mart’s argument is more compelling on the issue of
        damages. It argues that, given the broad range of
        experiences among drivers, Phillips’s testimony and other
        evidence could not prove classwide damages. For example,
        some truckers took shorter rest breaks than others. Some
        inspections took longer than others. Variation abounded.

            It is true that “the ‘amount of damages is invariably an
        individual question,’” but that “does not defeat class action
        treatment.” Vaquero v. Ashley Furniture Indus., Inc., 824
        F.3d 1150, 1155 (9th Cir. 2016) (quoting Yokoyama v.
        Midland Nat’l Life Ins. Co., 594 F.3d 1087, 1094 (9th Cir.
        2010)). Time and time again, this court has reaffirmed the
        principle that the need for individual damages calculations
8-cv-02458-BEN-BLM Document 81 Filed 01/07/20 PageID.1459 Page
        38               RIDGEWAY V. WALMART

        does not doom a class action. Id.; Jimenez v. Allstate Ins.
        Co., 765 F.3d 1161, 1167 (9th Cir. 2014); Leyva v. Medline
        Indus. Inc., 716 F.3d 510, 514 (9th Cir. 2013); Yokoyama,
        594 F.3d at 1094. The Supreme Court’s ruling in Tyson
        Foods “has not disturbed our precedent.” Vaquero, 824 F.3d
        at 1155. Thus, to the extent that Wal-Mart argues that
        different damages calculations require reversal, we reject
        that argument based on our precedent. Still, plaintiffs must
        prove their damages. So next we address whether plaintiffs
        proved damages through representative evidence.

            Tyson Foods serves as a starting point for our analysis.
        There, employees claimed their employer owed overtime
        pay for time employees spent donning and doffing protective
        gear. 136 S. Ct. at 1043. Of course, it might take one
        employee longer to put on protective gear than others. So
        how could one determine how much overtime the employer
        owed each employee? That’s where representative evidence
        came into play. Id. at 1046. In Tyson Foods, the Supreme
        Court allowed class members to use representative evidence
        to prove their claims, even though some individual issues
        might arise. Statistical examples, the Court explained, are a
        means of proving a case. Id. Of course, representative
        evidence and statistical evidence are not always proper.
        These types of evidence are only permissible when “the
        evidence is reliable in proving or disproving the elements of
        the relevant cause of action.” Id.

            Wal-Mart argues that Phillips’s testimony fails under
        Tyson Foods because the testimony is not something that
        “could have sustained a reasonable jury finding as to hours
        worked” if the drivers had brought individual actions. See
        id. at 1046–47. That’s so, according to Wal-Mart, because
        the named plaintiffs testified to varying hours during which
        they took rest breaks and completed inspections. For
8-cv-02458-BEN-BLM Document 81 Filed 01/07/20 PageID.1460 Page
                          RIDGEWAY V. WALMART                      39

        example, Plaintiff Gonzalez testified his inspections took
        between seven and ten minutes. Thus, Wal-Mart asks how
        Gonzalez could have used Phillips’s fifteen-minute average
        if Gonzalez had brought an individual action. Wal-Mart
        contends that he could not have, so the representative
        evidence fails.

            Not exactly.       First, Tyson Foods tells us that
        representative evidence “include[s] employee testimony,
        video recordings,” and expert studies. 136 S. Ct. at 1043.
        So testimony from Wal-Mart drivers can amount to
        representative evidence. See Pierce v. Wyndham Vacation
        Resorts, Inc., 922 F.3d 741, 748–49 (6th Cir. 2019)
        (approving of employee testimony as a form of
        representative evidence in a wage and hour collective
        action); Monroe v. FTS USA, LLC, 860 F.3d 389, 401 (6th
        Cir. 2017) (holding that Tyson Foods did not limit
        representative evidence to studies). Here, many plaintiffs
        testified about the length of their rest breaks and inspection
        time. In a class action, testimony alone may serve as the
        basis for classwide damages.

             Wal-Mart argues that there is no reason to think the
        testimony from plaintiffs was representative, but it does not
        tell us why. And if Wal-Mart believed the testimony was
        not perfectly representative, its recourse was to present that
        argument to the jury. Indeed, Wal-Mart did argue to the jury
        that it couldn’t properly extrapolate from plaintiffs’
        representative evidence to the hundreds of absent class
        members, and the jury rejected that position. Ultimately, as
        the district court held, Wal-Mart’s problem with Phillips’s
        testimony went to weight, not to admissibility.

            Second, there is no reason to think that Gonzalez or other
        plaintiffs with shorter rest breaks or inspections times could
        not use the evidence submitted by Phillips if they had
8-cv-02458-BEN-BLM Document 81 Filed 01/07/20 PageID.1461 Page
        40                RIDGEWAY V. WALMART

        brought individual actions. Wal-Mart says such plaintiffs
        “would have no reason to rely on an assumption” about rest
        breaks “because they had their own evidence.” But why not?
        Phillips’s testimony would strengthen and corroborate all
        plaintiffs’ claims that they were not paid when they should
        have been.

            Wal-Mart’s position would mean that anytime an
        individual plaintiff testified about an estimate of how long
        he or she worked and was not paid, representative samples
        would be improper. That cannot be squared with Tyson
        Foods, which included time variants “alleged to be upwards
        of 10 minutes a day” among class members. Id. at 1047.

            Representative evidence may include the testifying
        plaintiffs, who provided ample evidence for a fifteen-minute
        average rest break. The use of Phillips’s sample is consistent
        with Tyson Foods, because each individual plaintiff could
        have used that information in an individual action. Id. at
        1046–47.

            Nor does Phillips’s testimony present any
        methodological flaw. Phillips based his information on Wal-
        Mart’s own electronic payroll data, questionnaires from
        forty random members of the class, hard copies of payroll
        documents, data from 1,200 DOT inspections, a driver log
        database, a trip detail database, a GPS database, and more.
        Wal-Mart had ample opportunity to cross-examine Phillips,
        call its own expert, or present other evidence. In the end, the
        jury credited the evidence presented by plaintiffs. And
        because this is a case in which “a representative sample is
        ‘the only practicable means to collect and present relevant
        data’” to show damages, such representative evidence was
        properly admitted. Id. at 1046 (quoting Manual of Complex
        Litigation § 11.493, p. 102 (4th ed. 2004)).
8-cv-02458-BEN-BLM Document 81 Filed 01/07/20 PageID.1462 Page
                          RIDGEWAY V. WALMART                       41

             For instance, consider layovers. For those, Phillips
        simply took Wal-Mart’s data showing when each class
        member was paid $42 for the layover and subtracted that
        from what Wal-Mart would have paid if drivers received
        minimum wages. Phillips calculated damages based on
        “every individual class member for whom [he] had
        electronic records.” In other words, Phillips’s damages
        calculation as to layovers entailed little to no extrapolation—
        it involved looking at records for each class member. Yes,
        Wal-Mart argues that it did not “control” drivers during
        layover periods because drivers could—and did—engage in
        many types of activities. But that point goes to liability, not
        damages.

            As for inspections, all agree that pre-trip and post-trip
        inspections occurred each workday. The DOT requires such
        inspections. Thus, Phillips could determine how many
        inspections were done by simply counting each day that each
        class member drove for Wal-Mart. Wal-Mart notes that
        Phillips testified about an average fifteen-minute inspection
        time, but argues that nothing supported that number. For
        instance, drivers may have taken five minutes or seven
        minutes to complete inspections. According to Wal-Mart,
        nothing in the data—or representative testimony—provides
        an answer.

            Wal-Mart’s argument misses the mark. Drivers need not
        prove that they all took the same time to complete required
        inspections. All that is required is enough representative
        evidence to allow a jury to draw a reasonable inference about
        the unpaid hours worked. Id. at 1047–49. Here, plenty of
        evidence supported the fifteen-minute determination. For
        example, the jury considered evidence from forty class
        member deponents, a Wal-Mart training video, and Wal-
        Mart manager depositions. Phillips testified that he used the
8-cv-02458-BEN-BLM Document 81 Filed 01/07/20 PageID.1463 Page
        42                 RIDGEWAY V. WALMART

        depositions and surveys of class members to get the average
        of fifteen-minute inspections. Not only that, but Phillips
        calculated how much Wal-Mart would owe for each single
        minute per inspection. Thus, the jury did not have to accept
        Phillips’s fifteen-minute inspection calculation. But the jury
        had ample evidence to do so. Again, Phillips’s sample was
        concerned with the amount of damages, “not the fact that
        damages are due.” Alvarez v. IBP, Inc., 339 F.3d 894, 915
        (9th Cir. 2003), aff’d, 546 U.S. 21 (2005).

            The same is true for rest breaks. Despite variations,
        which are common in class action damage calculations,
        introduction of the representative sample and representative
        testimony was proper because plaintiffs had no other
        practicable way to prove how much Wal-Mart owed them.
        Tyson Foods, 136 S. Ct. at 1046–48. And plenty of evidence
        supported the jury’s conclusion.

            In the end, the district court properly admitted
        representative testimony and the representative sample.
        Wal-Mart’s quarrel with the jury’s finding on liability is
        misplaced. The jury weighed evidence presented by the
        parties and found for plaintiffs on layovers, rest breaks, and
        inspections. Phillips’s sample, surveys, Wal-Mart’s data,
        and testimony from the named plaintiffs provided ample
        evidence regarding the extent of classwide damages. Thus,
        the district court did not err in certifying a class and allowing
        representative evidence as proof of classwide damages—
        including Phillips’s testimony and sample.

             D. Cross Appeal on Liquidated Damages

            In a cross appeal, plaintiffs argue that the district court
        erred in denying liquidated damages. Under California law,
        aggrieved employees are entitled to liquidated damages
        when an employer is found to have unlawfully withheld
8-cv-02458-BEN-BLM Document 81 Filed 01/07/20 PageID.1464 Page
                           RIDGEWAY V. WALMART                        43

        wages, unless the defendant employer shows it acted in good
        faith and with a reasonable belief in the legality of its
        conduct. Cal. Lab. Code § 1194.2. Thus, the question is
        whether Wal-Mart can show good faith and a reasonable
        belief in the legality of its conduct. When considering this
        question, the district court did not limit Wal-Mart to the
        evidence it presented at trial. Instead, the district court
        allowed Wal-Mart to present information that was not before
        the jury and determined that Wal-Mart need not pay
        liquidated damages.

            Plaintiffs argue that the district court erred in considering
        post-trial declarations that amounted to hearsay from
        witnesses that plaintiffs did not get to cross-examine. But
        plaintiffs cite no authority that such evidentiary rules apply.
        And limiting review to only evidence presented at trial
        would require defendants to anticipate losing at trial by
        presenting their good faith and reasonableness arguments for
        potential post-trial liquidated damages motions. We reject
        that position.

            The district court concluded that Wal-Mart acted
        reasonably and in good faith. As to good faith, the district
        court determined that Wal-Mart believed its pay policy
        complied with California minimum wage law. For example,
        the court noted that Wal-Mart drivers were among some of
        the highest paid drivers in the industry. The court also
        concluded that Wal-Mart had low attrition rates and paid
        discretionary pay when drivers unexpectedly fell short of
        daily averages. And for seven activities, the jury found in
        Wal-Mart’s favor. Additionally, Wal-Mart eventually
        changed its pay policies to comply with California law.
        Finally, at least one California district court previously
        found claims parallel to those presented here to be
        preempted by the FAAAA. Ortega v. J.B. Hunt Transport,
8-cv-02458-BEN-BLM Document 81 Filed 01/07/20 PageID.1465 Page
        44                RIDGEWAY V. WALMART

        Inc., No. 2:07-cv-08336-BRO-SH, 2014 WL 2884560, at
        *5–6 (C.D. Cal. June 4, 2014), vacated and remanded, 694
        F. App’x 589 (9th Cir. 2017). While we reject that
        interpretation, as did the court below, Ortega lends some
        credibility to Wal-Mart’s assertion of good faith.

            Still, plaintiffs argue that Wal-Mart failed to meet its
        burden. They contend that the key inquiry is not whether
        Wal-Mart had generally laudable pay practices. Instead,
        plaintiffs say that the proper inquiry is whether Wal-Mart
        acted in good faith and with reasonable belief in the legality
        of its actions based on its employment practices pertaining
        to layovers, rest breaks, and inspections, not general pay
        practices. That is because the statute says an employer must
        show that the “act or omission giving rise to the action was
        in good faith.” Cal. Lab. Code § 1194.2(b). Thus, plaintiffs
        contend that most of what the district court relied on—
        including Wal-Mart’s general pay practices—was not
        relevant to whether Wal-Mart acted in good faith and with a
        reasonable belief as to pay for layovers, rest breaks, and
        inspections.

            But here—even if the district court relied on some
        irrelevant information—there is enough evidence to support
        the district court’s finding that Wal-Mart acted in good faith
        and with a reasonable belief in the legality of its actions.
        Several Wal-Mart pay practices indicate an effort, albeit an
        imperfect one, to comply with California law. And the
        bounds of permissible conduct were, at least during the class
        period, somewhat murky. As the district court noted, even
        though some California cases are instructive, those cases are
        not conclusive on whether Wal-Mart’s pay policies were
        reasonable under California law. For example, there is no
        clear definition of what constitutes employer control under
        California law. As a result, we cannot say that Wal-Mart did
8-cv-02458-BEN-BLM Document 81 Filed 01/07/20 PageID.1466 Page
                          RIDGEWAY V. WALMART                        45

        not act with a reasonable belief in the legality of its actions,
        even though we affirm the finding for plaintiffs on liability.

            In sum, the district court did not err in finding that Wal-
        Mart acted in good faith and with a reasonable belief in the
        legality of its action, and we affirm its determination as to
        liquidated damages.

                               III. Conclusion

            Wal-Mart and plaintiffs propose several bases for
        reversal in this admittedly complex case, but ultimately none
        holds water. Following over a decade of litigation, a robust
        motions practice, and a sixteen-day trial, we conclude that
        the judgment should stand.

            Appellees’ motion for judicial notice of certain materials
        from the legislative history of two provisions of the
        California Labor Code is GRANTED and the district court
        is AFFIRMED.



        O’SCANNLAIN, J., concurring in part and dissenting in
        part:

            I concur in all of the majority’s opinion except for Part
        II.B.1.b, in which the court affirms the finding of liability
        against Wal-Mart for its failure to compensate drivers for
        time spent during layover periods. Specifically, I cannot
        agree with the majority’s conclusion that the district court
        correctly granted partial summary judgment to the plaintiffs
        when it found that Wal-Mart’s written pay policies
        necessarily establish that the company “controlled” drivers
        during their layover breaks. In my view, the jury should
        have been allowed to decide the meaning of these ambiguous
8-cv-02458-BEN-BLM Document 81 Filed 01/07/20 PageID.1467 Page
        46                 RIDGEWAY V. WALMART

        policies and the extent to which the policies actually
        “control” what drivers may do and where they may go.

           For the reasons expressed herein, I respectfully dissent
        from the “layover periods” portion of the majority’s opinion.

                                        I

             As required by both state and federal law, Wal-Mart’s
        long-haul truck drivers must take ten-hour breaks—so-
        called “layovers”—between each of their driving shifts. See
        49 C.F.R. § 395.3(a)(1); Cal. Code Regs. tit. 13, § 1212.5(a).
        During this time, drivers formally are not on duty, and
        they may not drive or perform other work for Wal-Mart.
        See 49 C.F.R. §§ 395.2, 395.8(b); Cal. Code Regs.
        tit. 13, §§ 1201(u)(4), 1213(c). Trucks are equipped with
        sleeper berths to allow drivers to rest during their layovers,
        though testimony in this case indicates that drivers actually
        spent time performing a variety of activities including
        visiting family, exercising, eating, golfing, or even visiting
        casinos.

            One of the principal claims in this case is that, under
        California law, Wal-Mart was required—but failed—to pay
        drivers minimum wage during their layover periods. The
        validity of that claim ultimately turns on whether Wal-Mart
        exercised “control” over its drivers during such periods,
        within the meaning of California employment law. If so,
        Wal-Mart needed to pay drivers minimum wage for their
        layover time; if not, no compensation was required. See Cal.
        Code Regs., tit. 8 § 11090(2)(G). At summary judgment, the
        district court found that, at least as a matter of written policy,
        Wal-Mart did purport to control its drivers during their
        layovers. The court entered partial summary judgment in the
        plaintiffs’ favor on this issue, finding that “the policies in
8-cv-02458-BEN-BLM Document 81 Filed 01/07/20 PageID.1468 Page
                           RIDGEWAY V. WALMART                        47

        [Wal-Mart’s] Driver Pay Manuals subjected drivers to Wal-
        Mart’s control during layover periods.”

            In light of this ruling, at trial the issue of whether Wal-
        Mart was required to pay its drivers during layover periods
        was reduced to the question of whether Wal-Mart actually
        implemented these written policies. In its jury instructions,
        the court restated its finding of fact that the policies
        expressed in the pay manuals “subjected drivers to Wal-
        Mart’s control during layover periods” and instructed the
        jury to find in favor of the plaintiffs if they proved “that Wal-
        Mart applied the [layover] policy as it is stated in the driver
        pay manuals.” If it believed Wal-Mart did indeed apply its
        own written policies, the jury was instructed to award pay to
        compensate the plaintiffs for the full length of each 10-hour
        layover period.

           Ultimately, the jury found that Wal-Mart owed drivers
        more than $44 million in unpaid wages for layover time.

                                       II

            The core problem with the jury’s finding is that the
        district court’s earlier entry of partial summary judgment
        short-circuited the entire layover-periods question.
        Although Wal-Mart’s written pay policies might be
        understood to assert control during layover periods, that was
        a genuinely disputed question of fact, which should have
        been presented to the jury to decide. By instead answering
        that question itself, the district court prejudiced Wal-Mart in
        its ability to defend the lawfulness of its own company
        policies and practices.
8-cv-02458-BEN-BLM Document 81 Filed 01/07/20 PageID.1469 Page
        48                RIDGEWAY V. WALMART

                                      A

            Under California law, an employer must pay minimum
        wage for all time “during which an employee is subject to
        the control of an employer.” Cal. Code Regs. tit. 8,
        § 11090(2)(G). Under this test, an employee “does not have
        to be working during that time to be compensated.”
        Morillion v. Royal Packing Co., 995 P.2d 139, 143 (Cal.
        2000). Even during a break period, an employee might
        remain under control of his or her employer if the employer
        imposes requirements that prevent the employee from
        spending “truly uninterrupted time” at his or her pleasure.
        Augustus v. ABM Sec. Servs., Inc., 385 P.3d 823, 833 (Cal.
        2016). While an employer may freely impose reasonable
        restraints like requiring employees to remain on site during
        short breaks, it must compensate employees for break
        periods if it imposes more severe restrictions that effectively
        prevent the employee from spending the time as he or she
        might wish, such as by requiring the employee to remain on-
        call or preventing him or her from leaving the worksite for
        extended periods of time. See id. at 832–34.

            Against this backdrop, the district court ruled that the
        terms of Wal-Mart’s 2008 pay manual necessarily
        established the company’s control over drivers during their
        layover periods. Such manual, however, says very little
        about what a driver may or may not do during a layover.
        The parties agree that Wal-Mart paid drivers a $42
        “inconvenience fee,” at least for layovers they spent in the
        sleeper berths of their trucks and away from home. The pay
        manual reinforces this payment but says little else about how
        a layover must be spent. The manual specifies that layover
        time is “not paid in conjunction with any other type of pay,”
        but instead is a standalone pay category “inten[ded] . . . to
        pay Drivers for layovers taken in the tractor cab.” The
8-cv-02458-BEN-BLM Document 81 Filed 01/07/20 PageID.1470 Page
                          RIDGEWAY V. WALMART                       49

        manual further emphasizes that drivers “will not be
        compensated for a DOT [layover] break if any portion of it
        is taken at home.” In addition to forgoing the $42 payment,
        in order to “take a [layover] at home” a driver must receive
        a manager’s prior approval, safely and securely park his or
        her tractor and trailer, and record the break at home (and the
        manager’s approval) on his or her time sheet. Taking an
        unauthorized layover at home is prohibited and “may lead to
        immediate termination.”

            Altogether, then, Wal-Mart’s written policy establishes
        essentially two relevant restrictions on drivers’ layover time:
        (1) they will receive a $42 payment only if the layover is
        spent “in the tractor cab,” and (2) if they wish to take the
        layover at home, they must receive a manager’s approval and
        lock the truck in a safe location. The district court and the
        majority seize on these basic restrictions to conclude that,
        because drivers were not completely free to spend their
        layovers at home without management approval, they must
        have been subject to Wal-Mart’s control during that time.
        But none of these requirements establishes control as a
        matter of California law.

                                      1

           First, there can be no serious argument that the offer to
        pay drivers $42 for a layover taken in the truck constitutes
        “control” over them.

            The $42 payment is simply a gratuitous offer on Wal-
        Mart’s part—what the company asserts is a benefit to
        alleviate the inconvenience of spending a layover in the
        driver’s truck. That benefit is not paid when the driver
        instead chooses to spend the layover in a more convenient
        location like his or her home, a friend’s house, a hotel, or
        elsewhere. We have previously recognized that employers
8-cv-02458-BEN-BLM Document 81 Filed 01/07/20 PageID.1471 Page
        50                RIDGEWAY V. WALMART

        in California are free to impose such reasonable limitations
        on benefits like this. In Rodriguez v. Taco Bell Corp, for
        example, we recently held that Taco Bell did not exert
        control over its employees by offering them a discounted
        lunch, but only if they ate in the store itself. 896 F.3d 952,
        956 (9th Cir. 2018). We explained that employees were free
        to forgo the meal discount and eat their lunch anywhere else;
        the fact that the restaurant required them to stay onsite to
        receive the gratuitous benefit did not inhibit their freedom of
        choice. See id. at 956–57. The same is true about the $42
        inconvenience fee here.

                                      2

           Second, the manual’s limitations on a driver’s ability to
        spend a layover at home do not, as a matter of law, establish
        “control.”

            The majority suggests that these restrictions effectively
        direct where drivers are required to be during their layover
        periods. It analogizes Wal-Mart’s policy to two cases in
        which employers were found to have exercised control by
        requiring their employees to spend downtime at specified
        locations. See Maj. Op. at 23–24. In Bono Enterprises, Inc.
        v. Bradshaw, for example, the California Court of Appeal
        held that an employer was required to compensate its
        employees during lunch breaks in which the employees were
        prohibited from leaving the worksite. See 32 Cal. App. 4th
        968, 975–76 (1995), disapproved on other grounds by
        Tidewater Marine W., Inc. v. Bradshaw, 927 P.2d 296 (Cal.
        1996). Likewise, in Morillion v. Royal Packing Co., the
        California Supreme Court held that an employer controlled
        its employees by requiring them to meet at a designated
        place and then ride employer-provided buses to the fields in
        which they worked. 995 P.2d at 147. The California
        Supreme Court held that, even though employees could pass
8-cv-02458-BEN-BLM Document 81 Filed 01/07/20 PageID.1472 Page
                           RIDGEWAY V. WALMART                        51

        the time on the bus as they saw fit (for example by reading
        or sleeping), they were still under the employer’s control
        during that time, because they “were foreclosed from
        numerous activities in which they might otherwise engage if
        they were permitted to travel . . . by their own
        transportation,” such as dropping their children at school,
        stopping for breakfast before work, or running other errands.
        Id. at 146.

            The limited restrictions expressed in Wal-Mart’s pay
        manual are a far cry from those in Bono or Morillion. In
        both Bono and Morillion, the employees were prohibited
        from being anywhere other than a location specifically
        directed by the employer. Here, by contrast, Wal-Mart’s pay
        manual says almost nothing about where drivers can go or
        what they can do during a layover. At most, the policy
        places certain restrictions on a driver’s ability to pass the
        layover at home. Such restrictions hardly amount to the sort
        of control recognized in Bono or Morillion. First, it is not
        clear that (as the majority suggests) Wal-Mart’s pay manual
        prevents drivers from even visiting their homes. If drivers
        take any portion of their layover at home, they don’t get the
        $42 convenience fee. But it is not clear that the policy
        generally requiring authorization prior to “taking” a layover
        at home, also means drivers needed permission to visit a
        nearby home even briefly, for example to eat a meal or
        change clothes. More to the point, the policy says nothing
        at all about a driver’s freedom to spend layover time
        anywhere else. The majority points to nothing in the policy
        that would preclude a driver from visiting a friend, going to
        see a movie, going to a bar or restaurant, shopping, running
        errands, and so forth. Unsurprisingly, drivers testified at trial
        that they did—and that they understood they were permitted
        to do—exactly these sorts of things during layovers.
8-cv-02458-BEN-BLM Document 81 Filed 01/07/20 PageID.1473 Page
        52                RIDGEWAY V. WALMART

            Moreover, the majority glosses over the fact that Wal-
        Mart’s pay manual expressly allows employees to take their
        breaks at home as well, so long as they receive prior
        approval. Requiring approval before engaging in certain
        activities does restrict employees’ ability to do those
        activities in some way. But it hardly prevents them. Again,
        the contrast to Bono and Morillion is instructive. In both
        cases, employers enforced policies that simply prohibited—
        without any apparent exception—employees from straying
        from their directed areas. See Morillion, 995 P.2d at 141 &
        n.1; Bono, 32 Cal. App. 4th at 978 n.4. Indeed, in Bono the
        court wrote that the employer would not have exerted control
        over its employees if had permitted them to “ma[ke] prior
        arrangements” to leave the worksite for lunch. See 32 Cal.
        App. 4th at 978 n.4. The court observed that the lack of such
        a policy was “extremely significant” to its conclusion that
        the on-site lunch breaks required compensation. Id. Here,
        in direct contrast, the manual expressly informs drivers that
        they may spend breaks at home, so long as they receive prior
        approval and secure the truck while they will be away.

            Just as in Bono, the availability of a policy allowing
        drivers to make prior arrangements to spend a layover at
        home should be “extremely significant” to our interpretation
        of the pay manual and the extent to which it purports to
        control drivers’ activities. But instead of actually grappling
        with how such a policy might reduce the degree to which the
        manual restrains drivers’ ability to go home, the majority
        instead quickly dismisses its relevance because the manual
        implicitly “reserved [Wal-Mart’s] right to decline” a driver’s
        request to take a layover at home. Maj. Op. at 25–26. The
        manual itself says nothing about the grounds on which such
        a request might be declined. Yet, the majority appears to
        assume the worst, simply asserting that Wal-Mart’s
        authority to decline a driver’s request means that the policy
8-cv-02458-BEN-BLM Document 81 Filed 01/07/20 PageID.1474 Page
                            RIDGEWAY V. WALMART                             53

        necessarily imposed “more than a mere ‘burden’” on drivers’
        ability to take a layover at home—with no explanation for
        why that is so or, more importantly, how we know it from
        the face of the policy alone. See id. at 26. At summary
        judgment, the manual’s failure to make clear the extent of
        the burden imposed by the pre-approval rule should have
        weighed against granting summary judgment, and instead
        allowed this open question to go to the jury. See infra Part
        II.B.

             In the end, the majority’s interpretation of Wal-Mart’s
        pay manual rests on a sweeping and simplistic proposition:
        any policy that “restrict[s] employees from complete
        freedom of movement during breaks” is sufficient to show
        “control” under California law. Maj. Op. at 26–27.
        Unfortunately, the majority does not cite a single case that
        actually supports such a broad rule, and the text of the
        manual hardly demonstrates the sort of strict location control
        at issue in the only cases upon which the majority relies.

                                          B

            Because Wal-Mart’s pay manual says so little about what
        drivers may or may not do during layovers, it leaves a great
        deal of room for interpretation. In attempting to parse this
        scant guidance at summary judgment, the district court was
        required to draw all reasonable inferences in Wal-Mart’s
        favor. See Barnes v. Chase Home Fin., LLC, 934 F.3d 901,
        906 (9th Cir. 2019). Instead, the court seems to have drawn
        every inference against Wal-Mart and assumed that the most
        restrictive reading of the manual must be true. 1 Perhaps a

            1
              For example, the majority asserts that summary judgment was
        proper because it is “aware of no per se rule under California law that
        control will not be found when an employer creates an exception for
8-cv-02458-BEN-BLM Document 81 Filed 01/07/20 PageID.1475 Page
        54                   RIDGEWAY V. WALMART

        reasonable factfinder could agree with the district court that
        the manual could be construed as a company policy of
        strictly controlling drivers’ whereabouts during layover
        periods. But the text of the manual itself does not compel
        such a conclusion.

                                           1

            In deciding this contested issue against Wal-Mart, the
        court effectively took from the jury one of the most critical
        questions in this case: what was Wal-Mart’s official policy
        regarding what drivers were permitted to do during layover
        periods? Notably, testimony in this case shows that many
        drivers understood company policy to be broadly
        permissive, allowing them to do “whatever [they] want[ed]”
        during layovers. But the court significantly limited the
        jury’s own consideration of how permissive Wal-Mart
        policy was by instructing them that at least the company’s
        official written policy violated California law, and that Wal-
        Mart was liable if it followed such policy.



        employees who receive prior approval to engage in otherwise restricted
        activities.” Maj. Op. at 24. But such observation flips the burden at
        summary judgment on its head. In defending against summary judgment
        on this issue, Wal-Mart was certainly not required to show that its
        interpretation of the manual is necessarily correct as a matter of law.
        Rather, summary judgment should not have been granted unless the
        plaintiffs could show that Wal-Mart’s interpretation was wrong as a
        matter of law—a conclusion that even the majority seems to recognize
        is not supported under California law. Regardless whether there is a “per
        se rule” under California law that Wal-Mart’s view will necessarily
        prevail, such view is one with which a reasonable factfinder could
        agree—and thus this is a genuinely disputed question that should have
        been decided by the jury at trial. See Rookaird v. BNSF Ry. Co., 908
        F.3d 451, 459 (9th Cir. 2018).
8-cv-02458-BEN-BLM Document 81 Filed 01/07/20 PageID.1476 Page
                             RIDGEWAY V. WALMART                             55

            It is not difficult to see how this ruling prejudiced Wal-
        Mart. Wal-Mart should have had the opportunity to
        persuade the jury that the pay manual (and company policy
        generally) placed only minimal restraints on drivers’ activity
        or whereabouts during layovers. Instead, Wal-Mart was
        forced to accept that its manual announced unlawful policies
        and then attempt to convince the jury that it had implemented
        practices that conflicted with those policies in material ways.
        In essence, Wal-Mart could win only by showing that it
        ignored its own company standards. 2

                                           2

            Nor did the court eliminate the prejudice by offering a
        supplemental jury instruction on the definition of “control”
        under California law, as the majority suggests. See Maj. Op.
        28–29. Perhaps confused as to whether the court’s summary
        judgment ruling had already declared Wal-Mart to be liable
        on the layover claims, the jury asked the court to clarify the
        “definition regarding Wal-Mart’s control during layover
        periods.” In response, the court told the jury that there “is
        no clear definition of control” under California law, but that
        the key was whether “the driver was able to use that time
        effectively for his or her own purposes.” The court gave two
        examples, notably both from cases in which courts found
        employer control (once again, Bono and Morillion). The
        court gave no counterexamples from a case in which control


            2
               The prejudice is especially obvious if one considers the situation
        of a juror who read the manual and found its policies not to be overly
        restrictive. Nonetheless, such a juror would have been told that, if Wal-
        Mart actually followed the manual, then it had violated California law.
        Even though such a juror found Wal-Mart’s written policies to be
        perfectly permissive, Wal-Mart would lose unless it could persuade him
        or her that, in practice, the company was even more lenient with drivers.
8-cv-02458-BEN-BLM Document 81 Filed 01/07/20 PageID.1477 Page
        56                RIDGEWAY V. WALMART

        was lacking, nor did it offer any possible limitations to the
        cases’ holdings.

             This supplemental instruction might have given the jury
        more detail on what “control” means under California law,
        but it did nothing to correct its earlier instruction that such
        control is necessarily demonstrated by Wal-Mart’s written
        policy. Thus, the jury was still left to decide only whether
        Wal-Mart deviated from that policy in a way that materially
        lowered the extent to which it controlled drivers. If the jury
        simply decided that Wal-Mart followed its policy as written,
        the precise definition of control was beside the point because
        its command was already clear: impose liability. This was
        error.

                                      III

             In sum, while I join the majority in all other respects, I
        must conclude that the district court erred in granting partial
        summary judgment against Wal-Mart on the meaning of
        Wal-Mart’s written pay policies. Such a conclusion can be
        supported only by drawing every inference against Wal-
        Mart—exactly the opposite of the court’s task at summary
        judgment. The limited text of Wal-Mart’s policies says very
        little about what drivers may do during their layover periods,
        and it does not remotely demonstrate the degree of control
        found sufficient in other California cases. On this scant
        evidence, the district court should have left for the jury the
        critical task of determining the extent of control exerted by
        Wal-Mart’s layover policies and practices.

            I would reverse the judgment against Wal-Mart to such
        extent and remand for a new trial on the “layover periods”
        issue.
